        Case Case
             2:20-mj-00939-BNW
                  2:20-mj-00939-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 12/29/20
                                                      Filed 12/22/20
                                                                Page Page
                                                                     1 of 21 of 2




 1   NICHOLAS TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   BRIAN WHANG
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     brian.whang@usdoj.gov
 6   Attorneys for the United States of America

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
      IN THE MATTER OF THE SEARCH OF Magistrate No. 2:20-mj-939-BNW
 9    THE PREMISES KNOWN AS:
                                       MOTION TO UNSEAL
10    INFORMATION ASSOCIATED WITH      SEARCH WARRANT
      THE CELLULAR DEVICE ASSIGNED
11    CALL NUMBER (702) 743-4160 THAT  Filed under Sealed
      IS STORED AT PREMISES
12    CONTROLLED BY T-MOBILE US,
      INC.
13

14              The United States of America, by Nicholas Trutanich, United States Attorney,

15   and his assistant Brian Whang, hereby moves this Court for an Order to unseal the Search

16   Warrant, Affidavit and related legal process in the above captioned matter.

17          The search warrant and affidavit were issued on October 23, 2020, and sealed at

18   that time to protect the integrity of an ongoing investigation. The Government seeks to

19   unseal the above captioned matter so that documents may be provided in discovery.

20              DATED this 22nd day of December, 2020.

21                                                Nicholas Trutanich
                                                  United States Attorney
22
                                                       /s/ Brian Whang
23                                                  Brian Whang
                                                  Assistant United States Attorney
24
        Case Case
             2:20-mj-00939-BNW
                  2:20-mj-00939-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 12/29/20
                                                      Filed 12/22/20
                                                                Page Page
                                                                     2 of 22 of 2




 1                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2

 3    IN THE MATTER OF THE SEARCH OF                   Magistrate No. 2:20-mj-939-BNW
      THE PREMISES KNOWN AS:
 4
      INFORMATION ASSOCIATED WITH                      ORDER TO UNSEAL
 5    THE CELLULAR DEVICE ASSIGNED
      CALL NUMBER (702) 743-4160 THAT
 6    IS STORED AT PREMISES
      CONTROLLED BY T-MOBILE US,
 7    INC.

 8

 9          Based upon the Motion of the Government, and good cause appearing, the Court

10   orders that the above captioned matter and all documents filed therein are unsealed.

11

12

13                                             IT IS SO ORDERED:

14
                                               _______________________________________
15                                             THE HONORABLE BRENDA WEKSLER
                                               UNITED STATES MAGISTRATE JUDGE
16

17                                                     12/29/2020
                                               DATED: _________________________

18

19

20

21

22

23

24
                                               2
